                 Case 2:21-mj-00372-EJY Document 24 Filed 09/03/21 Page 1 of 4




1    CHRISTOPHER CHIOU
     Acting United States Attorney
2    Nevada Bar Number 14853
     JIM W. FANG
3    Assistant United States Attorney
     501 Las Vegas Blvd. South, Ste. 1100
4    Las Vegas, Nevada 89101
     Phone: 702-388-6336
5    Email: jim.fang@usdoj.gov
     Attorneys for the United States of America
6
                                  UNITED STATES DISTRICT COURT
7                                      DISTRICT OF NEVADA

8    UNITED STATES OF AMERICA,                          Case No. 2:21-mj-00372-EJY

9                    Plaintiff,                         Stipulation to Continue the Preliminary
                                                        Hearing (Sixth Request)
10          v.

11   MARIAN POENARU,

12                   Defendant.

13

14          It is hereby stipulated and agreed, by and between Christopher Chiou, Acting United

15   States Attorney, through Jim W. Fang, Assistant United States Attorney, and Michael V.

16   Castillo, Esq., counsel for Defendant Marian Poenaru, that the preliminary hearing in the

17   above-captioned matter for Poenaru, previously scheduled for September 7, 2021, at 4:00

18   p.m., be vacated and continued until a time convenient to the Court, but no earlier than 90

19   days from the current setting.

20          1.       Federal Rule of Criminal Procedure Rule 5.1(d) provides that “[w]ith the

21   defendant’s consent and upon a showing of good cause—taking into account the public

22   interest in the prompt disposition of criminal cases—a magistrate judge may extend the time

23   limits [for preliminary hearings] one or more times.” Here, the parties have agreed to a pre-

24

25

26
                 Case 2:21-mj-00372-EJY Document 24 Filed 09/03/21 Page 2 of 4




 1   indictment plea and will be submitting it for the court’s consideration. Additional time is

 2   needed to allow the court to consider whether to accept the plea.

 3          2.       This continuance is not sought for the purposes of delay, but to allow the

 4   court an opportunity to examine the merits of this case before deciding whether to accept

 5   the parties’ plea agreement.

 6          3.       Defendant is in custody and agrees to the continuance.

 7          4.       Denial of this request could result in a miscarriage of justice, and the ends of

 8   justice served by granting this request outweigh the best interest of the public and the

 9   defendants in a speedy trial.

10          5.       The additional time requested by this stipulation is excludable in computing

11   the time within which indictment must be filed pursuant to the Speedy Trial Act, 18 U.S.C.

12   § 3161(b), and considering the factors under 18 U.S.C. § 3161(h)(7)(A) and (B)(i) and (iv).

13          DATED this 30th day of August, 2021.

14   CHRISTOPHER CHIOU
     Acting United States Attorney
15
     s/Jim W. Fang                                       s/ Michael V. Castillo
16   JIM W. FANG                                        MICHAEL V. CASTILLO, ESQ.
     Assistant United States Attorney                   Counsel for Defendant Poenaru
17   Counsel for the United States
18

19

20

21

22

23

24
                                                  2
25

26
                 Case 2:21-mj-00372-EJY Document 24 Filed 09/03/21 Page 3 of 4




 1                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 2
     UNITED STATES OF AMERICA,
 3
                     Plaintiff,
 4
            v.                                            Case No. 2:21-mj-00372-EJY
 5
     MARIAN POENARU,                                      FINDINGS AND ORDER
 6
                     Defendant.
 7

 8

 9          Based on the pending Stipulation between the defense and the government, and good

10   cause appearing therefore, the Court hereby finds that:

11          1.       The parties desire to continue the preliminary hearing to facilitate pre-

12   indictment resolution. A plea agreement has been reached between the parties, and the

13   agreement will be submitted for the court’s consideration. The Court finds good cause to

14   continue the hearing to allow the court additional time to decide whether to accept the plea.

15          2.       Both counsel for defendant and counsel for the government agree to the

16   continuance.

17          3.       Defendant is in custody and agrees to the continuance.

18          4.       The continuance is not sought for the purposes of delay, but to allow the

19   parties to reach a potential resolution before the government moves forward with further

20   prosecution.

21          5.       Denial of this request could result in a miscarriage of justice, and the ends of

22   justice served by granting this request outweigh the best interest of the public and the

23   defendants in a speedy trial.

24
                                                  3
25

26
                 Case 2:21-mj-00372-EJY Document 24 Filed 09/03/21 Page 4 of 4




 1          6.       The additional time requested by this stipulation is excludable in computing

 2   the time within which indictment must be filed pursuant to the Speedy Trial Act, 18 U.S.C.

 3   § 3161(b), and considering the factors under 18 U.S.C. § 3161(h)(7)(A) and (B)(i) and (iv).

 4          THEREFORE, IT IS HEREBY ORDERED that the preliminary hearing in the

 5   above-captioned matter currently scheduled for September 7, 2021, at 4:00 p.m. be vacated

 6   and continued to December 6, 2021, at 4:00 p.m., in Courtroom 3B.

 7          DATED this 3rd day of September, 2021.

 8

 9                                             _______________________________________
                                                HONORABLE ELAYNA J. YOUCHAH
10                                              UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                4
25

26
